Citation Nr: 1442961	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-08 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified.

2.  Whether the Veteran timely filed a notice of disagreement (NOD) with a January 2008 rating decision.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to October 2007. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision and June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, respectively, granted service connection for depressive disorder, not otherwise specified, and determined that the Veteran's notice of disagreement with respect to a January 2008 rating decision (that, inter alia, awarded service connection for lumbar strain, hiatal hernia, right and left knee patellofemoral syndrome, and vasomotor/allergic rhinitis) was not timely.  The Veteran's claims file is now in the jurisdiction of the Louisville, Kentucky, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On August 25, 2014, the Veteran's representative faxed a statement withdrawing the Veteran's appeal in an unrelated claim and stating that there was "no need" for the associated September 9, 2014, Board hearing.  However, the record reveals that the Veteran had requested a Board hearing in conjunction with the issues in this appeal (in addition to the withdrawn claim).  See VA Form 9 received in April 2010.  As such, a Board hearing request remains outstanding, and the hearing should be rescheduled.

Because Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.


Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a hearing before a Veterans Law Judge (VLJ) and notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



